CARBON MATERIAL AND METHOD FOR PRODUCING SAME, ELECTRODE MATERIAL FOR ELECTRICITY STORAGE DEVICE, AND ELECTRICITY STORAGE DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
Response to Amendment
In response to communication filed on 9/22/2022:
Claims 1 and 6 have been amended; claims 7-8 have been cancelled. No new matter has been entered.
Previous rejection under 35 USC 112(b) has been withdrawn due to cancellation.
Previous rejection under 35 USC 102(a)(1) has been withdrawn due to amendment.


Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatenable over Nozato et al. (US 2015/0270534 A1) and further in view of Egami et al. (JP2015-202965 A).
Regarding claims 1-3, Nozato et al. teach a carbon material comprising a carbon material having a graphene layered structure and containing a resin (Abstract)
the carbon material having a BET specific surface area of 240 m2/g or more (Paragraph 0058 discloses a BET specific surface area of 100-2500 m2/g.)
wherein the carbon material having a graphene layered structure is partially exfoliated graphite which has a central portion having a graphite structure and an edge portion having an exfoliated structure (Paragraph 0066 discloses the resin-retained partially exfoliated graphite, the interlayer distance between graphenes is increased, and its specific surface area is large. Further, the resin-retained partially exfoliated graphite has a graphite structure in the central portion and has an exfoliated structure in the edge portion. Therefore, the resin-retained partially exfoliated graphite is more easily handled than conventional exfoliated graphite.), and an amount of the resin contained in the partially exfoliated graphite is 1% by weight or more and 99.9% by weight or less (Paragraph 0063 discloses content of the resin in the above resin-retained partially exfoliated graphite is preferably 1% by mass to 60% by mass.).
However, Nozato et al. do not teach wherein the carbon material having a mesopore the mesopore having a volume measured in accordance with BJH method of 0.04 mL/g or more 
Egami et al. teach a modified graphite (corresponding to “a carbon material”), which is obtained by subjecting flaky natural graphite to pulverization and a chemical treatment usingan acid, has the pore distribution shown in table 2 (it is calculated that the volume of pores having pore diameters of 2.2-45.5 nm is 0.244 cm3/g), and a three-pole type cell (corresponding to “an electricity storage device”) that uses an electrode material produced by mixing the modified graphite and: PTFE (corresponding to “a resin”) at a weight ratio of 10:2 (example 4, tables 1, 2, fig. 1, paragraphs [0011],[0023]-[0026], [0046]-[0048], claims).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nozato with Egami in order to improve capacity and output.
Regarding claim 6, Nozato et al. teach a carbon material comprising a carbon material having a graphene layered structure and a resin (Abstract). However, they do not teach the carbon material having a mesopore andwhen a volume of the mesopore measured in accordance with BJH method is A (mL/g) and a BET specific surface area of the carbon material is B (m’/g), the carbon material satisfying A x  B ≥10. 
Egami et al. teach a modified graphite (corresponding to “a carbon material”), which is obtained by subjecting flaky natural graphite to pulverization and a chemical treatment usingan acid, has the pore distribution shown in table 2 (it is calculated that the volume of pores having pore diameters of 2.2-45.5 nm is 0.244 cm3/g), and has a BET specific surface area of 748 m2/g (corresponding to the matter wherein AxB is 182.5 or more); and a three-pole type cell (corresponding to “an electricity storage device”) that uses an electrode material produced by mixing the modified graphite and: PTFE (corresponding to “a resin”) at a weight ratio of 10:2 (example 4, tables 1, 2, fig. 1, paragraphs [0011],[0023]-[0026], [0046]-[0048], claims).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nozato with Egami in order to improve capacity and output.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nozato et al. (US 2015/0270534 A1) and Egami et al. (JP2015-202965 A) as applied to claim 1 above, and further in view of Mareche et al. (Carbon, 39, 2001, 771-773)
Regarding claim 9, the combination of Nozato and Egami et al. teach a method for producing the carbon material according to claim 1. However, they do not teach where it is comprising:
A mixing step of mixing graphite or primary exfoliated graphite and a resin,
A step of further mixing an activator in the mixing step or after the mixing step to obtain a mixture,
A step of subjecting the mixture to an activation element. 
Mareche et al. teach a mixing step of mixing graphite or primary exfoliated graphite and a resin (Page 772, left column discloses impregnating expanded graphite with polyfurfuryl alcohol, which is a thermosetting resin.)
A step of further mixing an activator in the mixing step or after the mixing step to obtain a mixture (Page 772, left column discloses soaking the impregnated graphite in a polymerization initiator.)
A step of subjecting the mixture to an activation element (Page 772, right column discloses activating in the presence of steam.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nozato and Egami with Mareche in order to improve porosity.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nozato et al. (US 2015/0270534 A1), Egami et al. (JP2015-202965 A), and Mareche et al. (Carbon, 39, 2001, 771-773) applied to claim 9 above, and further in view of Harvey et al. (US 2005/0236132 A1).
Regarding claims 10-13, the combination of Nozato, Egami, and Mareche et al. teach the method for producing the carbon material according to claim 9. However, they do not teach wherein in the mixing step, a composition containing the graphite or the primary exfoliated graphite and the resin is heated at a temperature of 200°C to 500°C or wherein in the mixing step, a mixture of the graphite or the primary exfoliated graphite, the resin and the activator is heated at a temperature of 200°C to 500°C.
Harvey et al. teach a method for producing a carbon material for use in an electrochemical device (Claims 12 and 13) wherein the graphite is mixed with a resin at 150°C and then further activated via an alkali activation method by mixing the graphite in sodium hydroxide and heating to 800°C (Example 1).
While neither Mareche nor Harvey et al. teach the temperature range as claimed, this is merely an example of routine optimization. 
MPEP 2144.05 II A: Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the specifications do not disclose a criticality on temperature and even disclose activation temperatures at 800°C (such as in examples 1-9). Further, in example 1, the mixing step is started and maintained for three hours at 150 °C. Both are outside the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nozato, Egami, and Mareche with Harvey in order to enhance capacity.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nozato et al. (US 2015/0270534 A1) and Egami et al. (JP2015-202965 A) applied to claim 1 above, and further in view of Fujiwara et al. (US 2017/0263922 A1).
Regarding claims 14 and 15, the combination of Nozato and Egami et al. teach the carbon material according to claim 1. However, they do not teach wherein the resin comprises polyethylene glycol and wherein the resin further comprises an acrylic resin.
Fujiwara et al. teach an active material-exfoliated graphite composite (Abstract) obtained by forming a composite of resin-retained partially exfoliated graphite (Paragraph 0056) wherein the resin can comprise polyethylene glycol (Paragraph 0057). Further, a binder resin comprising a (meth)acrylic resin can also be used (Claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nozato and Egami with Fujiwara in order to improve capacity and decrease deterioration in charge and discharge cycle characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729